DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6, 8-19, and 21-25 are currently pending.
Claim 1, 13, and 21 are amended.
Claim 25 is newly added.
Claims 7 and 20 is cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 04/25/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7, filed 04/25/2022, with respect to the 112 rejection have been fully considered and are persuasive. The 112 rejection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7-8, filed 04/25/2022, with respect to the 103 rejections have been fully considered and are persuasive. The 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-6, 8-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jensen US20170284076 discloses a self-cleaning floor assembly is configured to form or be positioned on a floor of an enclosed space. The self-cleaning floor assembly includes a moveable floor including a moveable floor panel, an actuation system that is operatively coupled to the floor panel, and a cleaning system proximate to at least a portion of the moveable floor. The actuation system is configured to move at least a portion of the floor panel into and through the cleaning system during a cleaning cycle. The cleaning system is configured to clean the portion(s) of the floor panel during the cleaning cycle. (Fig 1-11, Paragraph 0038-0095)
However, Jensen fails to disclose an upper panel pivotally coupled to the lower panel by a central pedestal; and a first pressure sensor located about a center of the support assembly, and coupled to the central pedestal as disclosed in claim 1, and a second pressure sensor at a first corner; a third pressure sensor at a second corner; a fourth pressure sensor at a third corner; and a fifth pressure sensor at a fourth corner as disclosed in claim 13. This configuration allows for determining the occupancy of a lavatory without an individual performing a specific task to indicate such occupancy, and quickly and efficiently determining an occupancy status of a lavatory by detecting pressure exerted into the upper panel in response to the upper panel pivoting in relation to the lower panel about the central pedestal, while detecting control unit compares the pressure signal generated by pressure sensor to a pressure threshold to determine presence of an individual on the support panel assembly.
Crittenden US10190360 discloses a hollow core door apparatus for preventing the build up of pressure in a room includes an inside door skin and an outside door skin, and the door skins include openings through which air flows. A center panel is disposed between and spaced apart from the skins. The center panel has an outer perimeter defined by notches through which air flows. Tabs between the notches are used to secure the center panel to the inside and outside door skins. Air flow from the room is through the opening in the inside skin, around the outer perimeter of the panel, and outwardly from the door and room through the outside skin in a non-linear manner. Air flow is controlled by a plurality of movable panels disposed adjacent to the outer perimeter of the center panel. Sensor elements for sensing desired information and for providing output signals, including signals for actuating the movable panels, are included. (Fig 1-22, Col 6 line 15 -Col 22 line 26)
However, Crittenden fails to disclose an upper panel pivotally coupled to the lower panel by a central pedestal; and a first pressure sensor located about a center of the support assembly, and coupled to the central pedestal as disclosed in claim 1, and a second pressure sensor at a first corner; a third pressure sensor at a second corner; a fourth pressure sensor at a third corner; and a fifth pressure sensor at a fourth corner as disclosed in claim 13. This configuration allows for determining the occupancy of a lavatory without an individual performing a specific task to indicate such occupancy, and quickly and efficiently determining an occupancy status of a lavatory by detecting pressure exerted into the upper panel in response to the upper panel pivoting in relation to the lower panel about the central pedestal, while detecting control unit compares the pressure signal generated by pressure sensor to a pressure threshold to determine presence of an individual on the support panel assembly.
Prior arts such as Jensen and Crittenden made available do not teach, or fairly suggest, an upper panel pivotally coupled to the lower panel by a central pedestal; and a first pressure sensor located about a center of the support assembly, and coupled to the central pedestal as disclosed in claim 1, and a second pressure sensor at a first corner; a third pressure sensor at a second corner; a fourth pressure sensor at a third corner; and a fifth pressure sensor at a fourth corner as disclosed in claim 13. This configuration allows for determining the occupancy of a lavatory without an individual performing a specific task to indicate such occupancy, and quickly and efficiently determining an occupancy status of a lavatory by detecting pressure exerted into the upper panel in response to the upper panel pivoting in relation to the lower panel about the central pedestal, while detecting control unit compares the pressure signal generated by pressure sensor to a pressure threshold to determine presence of an individual on the support panel assembly.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855